Citation Nr: 0731647	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  99-00 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.   Whether new and material evidence has been received 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a psychiatric condition 
other than post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for PTSD.   

3.  Entailment to service connection of a seizure disorder.

4.  Entitlement to service connection of a residuals of a 
cerebrovascular accident. 

 
REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 4, 1964 until 
January 11, 1965.  

The veteran's initial claim of entitlement to service 
connection for a "nervous condition" [meaning a psychiatric 
disability] was denied in a May 1965 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In a February 1991 rating decision, 
the Los Angeles, California RO denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran did 
not appeal those determinations.

In February 1998, the Los Angeles RO received the veteran's 
requests to reopen his previously denied claims of 
entitlement to service connection for PTSD and for a 
psychiatric disorder other than PTSD, as well as his claims 
of entitlement to service connection of a seizure disorder 
and residuals of a cerebrovascular accident.  
A February 1998 rating decision denied the veteran's claims.  
The veteran disagreed with the February 1998 rating decision 
and initiated this appeal.  The veteran perfected his appeal 
with the timely submission of his substantive appeal 
(VA Form 9) in December 1999.       

Originally, the veteran had requested a Central Office 
Hearing before a member of the Board.  The hearing was 
scheduled for June 2000.  However, the veteran did not 
appear.  He has not subsequently requested another hearing.  
Accordingly, the veteran's request for a hearing is deemed to 
be withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2006).

This matter was previously before the Board in August 2000, 
when it was remanded to the RO for additional development, to 
include contacting the veteran on order to identify and 
secure complete medical records .  Due to a lack of response 
from the veteran (due, in part, to his incarceration and 
homelessness) the RO was unable to complete the requested 
development in a timely manner.  The development requested by 
the Board has, however, been completed to the extent 
practicable.  

The veteran's claims were most recently adjudicated in a 
March 2007 Supplemental Statement of the Case which continued 
to deny the  claims.  The veteran's VA claims folder was 
returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The veteran has not corresponded with VA since February 
2003. 

2.  The veteran has not corresponded with VA regarding these 
claims since May 2002.    

3.  The veteran was requested to provide specific additional 
evidence in support of his claims by letters dated month year 
and March 25, 2004.  Additionally, the veteran was advised by 
an May 2004 letter that certain of his records were 
unavailable.  The veteran has not responded to any of this 
correspondence.   

4.  The veteran has abandoned these claims.   


CONCLUSION OF LAW

Because of the veteran's unavailability since May 2002 and 
specifically by failing to provide requested evidence for 
longer than a year, the veteran has abandoned his claims.   
38 C.F.R. § 3.158 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the reasons set out immediately below, the Board has 
determined that the veteran has abandoned his claims.     

Stegall concerns

As was alluded to in the Introduction, this case was  the 
subject of a Board remand in August 2000. The Board finds 
that the remand instructions have been complied with to the 
extent possible.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

Specifically, the Board directed the RO to request from the 
veteran in writing a clarified statement of what current 
disabilities he alleged to be suffering from and also to 
provide complete information concerning his claimed treatment 
locations, in this case an additional 8 sources of records.  
By letter dated in May 3, 2004, the veteran was advised that 
certain of his requested records, VAMC treatment records from 
Gainesville, Florida, had been found to be unavailable.  
Additionally, the RO sent the veteran a letters in June 2005 
and June 2007 and a Supplemental Statement of the Case in 
March 2007.  There has been no response.    

The record clearly shows that the veteran has suffered 
periods of homelessness, moves frequently and has been 
subject to incarceration at periods of time since he 
perfected his appeal in January 1999.  As explained in 
greater depth below, it has become apparent that any further 
attempts to get the veteran to participate in the development 
of these nearly ten year old claims would be an exercise in 
futility.
For its part, the RO has done its best to elicit information 
from the veteran in compliance with the Board's remand 
instructions.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

As will be discussed in greater detail below, the veteran has 
not been heard from since February 2003.  He appears to be 
homeless, has evidently been incarcerated,  and has 
significant mental illness and substance abuse problems.  The 
Board is denying his claim because it has been abandoned.  
See 38 C.F.R. § 3.158 (2006).  Under such circumstances, the 
VCAA is inoperative.  See Manning v. Principi, 
16 Vet. App. 534, 542- 3, and cases cited therein. [the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter].

In any event, for reasons expressed immediately below the 
Board concludes that the RO duly complied with the provisions 
of the VCAA, to the extent that it could given the veteran's 
lack of cooperation.

Notice 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letters dated 
February 1, 2002 and March 25, 2004.   Both letters advised 
the veteran of the provisions relating to the VCAA.   
Specifically, the veteran was advised in this letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records. He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letters specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  Moreover, the March 2004 letter specifically 
advised the veteran of the elements of a successful claim of 
entitlement to service connection, the definition of new and 
material evidence and provided him with a comprehensive list 
of all actions that had been taken from 1998  through and 
including March 2004 to develop his claims.

In a June 2005 letter the veteran was specifically notified 
to submit or describe any additional evidence that may be 
relevant to his claim stating to "tell us about any 
additional evidence that you want us to try to get for you" 
[June 2005 letter, page1.] Further, the letter invited the 
veteran to submit any additional evidence which was in his 
possession himself.  This request complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159 (b) 
in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, element (1), veteran status, is not at issue. 
The veteran's claims of entitlement to service connection 
were denied based on a lack of evidence as to elements (2) 
and (3), current existence of a disability and relationship 
of such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  In any event, the veteran received 
specific notice of elements (4) and (5) in the March 2007 
SSOC and in July 2006 correspondence from VA.  The veteran's  
copies of these notices have not been returned as 
undeliverable. The veteran's representative has submitted no 
additional evidence in response to this notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

With respect to the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
of a psychiatric disability other than PTSD and his request 
to reopen his previously denied claim of entitlement to 
service connection of PTSD, under the VCAA, VA's statutory 
duty to assist a claimant in the development of a previous 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  See 38 U.S.C.A. § 5103A (West 2002).  Because 
these matters have not been reopened the duty to assist does 
not apply.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, private treatment records and VA treatment records, 
to the extent that it was aware of their existence given the 
veteran's lack of cooperation.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
The only evidence which should be obtained and which is not 
currently of record is due to  a lack of cooperation on the 
part of the veteran, which will be explained in more detail 
below.

VA has done its utmost to develop the evidence with respect 
to the veteran's claim. Any failure to develop this claim 
rests with the veteran himself.  The Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In this regard, the 
Board notes that the veteran has had no contact with VA 
regarding this claims since May 2002, a period of over five 
years.

The Board additionally observes that general due process 
considerations have been satisfied. See 38 C.F.R. § 3.103 
(2005). The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The veteran initially requested a VA Central 
Office hearing.  However, the veteran failed to appear for 
the hearing, and he did not request that the hearing be 
rescheduled.  

Accordingly, the Board will proceed to a decision on the 
merits

Pertinent law and regulations

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2006).

The provisions of 38 C.F.R. § 3.1(q) (2006) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."  

Analysis

As was discussed above in connection with Stegall concerns as 
well as VA's duty to assist under 38 U.S.C.A. § 5103A, the 
veteran has not been cooperative in furnishing information to 
VA.  Indeed, a review of the claims folder reveals that the 
veteran did not responded to the RO's request for information 
and clarification of his claim in March 2004; he has not 
contacted the RO since February 2003; and he has not 
submitted any additional written communication concerning his 
claim since May 2002.  Moreover, as noted in the 
Introduction, he failed to report for a personal hearing 
which was scheduled in August 2000.  

The RO provided the veteran with a VCAA notice in February 
2002 whereby additional detail concerning the veteran's claim 
was requested.  The veteran promptly responded in May 2002.  
Thereafter, the veteran next contacted VA in February 2003 
indicating that he was not receiving his non-service 
connected pension checks.  The matter was apparently resolved 
and correspondence routed to a new address.  The veteran has 
not been heard from since.   

Given that factual background, and for reasons which will be 
explained in detail below, the Board finds that the veteran 
has abandoned his claim within the meaning of 38 C.F.R. § 
3.158 (2006).

In marked contrast to the veteran's pattern of contact with 
the RO between January 1998 and May 2002, when he kept in 
touch with VA concerning his claims, the veteran has not been 
heard from in a number of years.  This is despite repeated 
efforts of the RO to contact him.  The record in this case 
reveals that the RO sent the veteran requests for specific 
evidence, in the form of a March 2004 letter, to the veteran 
at his latest address of record.  The veteran failed to 
respond.  The RO made numerous subsequent attempts to reach 
him, including a June 2005 letter, the March 2007 SSOC with 
cover letter dated March 14, 2007, and another letter dated 
June 14, 2007.. The veteran failed to respond to any of these 
communications, and he has not otherwise made VA aware of his 
whereabouts.  It does not appear that the veteran's 
representative knows the veteran's current location. 

It is now well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 
It is plain from the record that the RO made exhaustive 
efforts to contact the veteran.  There is not of record any 
correspondence or report of contact from the veteran which 
would directly explain the lack of response to requests.

It is clear from the record that the veteran suffers from 
serious chemical dependency and mental illness.  Throughout 
the record  the veteran described himself as homeless, and 
the record contains numerous inpatient hospitalization for 
mental health and substance abuse treatment.  See, e.g., an 
October 1997 discharge summary from Jackson, Mississippi 
VAMC.  Moreover, in 2001 and 2002 the veteran had a period of 
incarceration.  See a SSA prisoner match record.  
Further, the record on appeal indicates a history of 
transience, with periods in California, Nevada, Mississippi 
and Oklahoma at the very least.  However, there is no reason 
which is apparent on the record that the veteran could not 
have communication with VA. 

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim based upon his 
failure to respond to a request for additional evidence could 
not be waived or set aside on grounds of alleged ignorance of 
regulatory requirements.  The Court in Morris noted that the 
Supreme Court had held that everyone dealing with the 
Government was charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The Court found 
that even though the claimant may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation.   Here, 
in light of the Board's remand and the RO's specific 
instructions, the veteran was plainly on notice of the 
necessity of submitting further evidence.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  VA's responsibility was both 
clarified and amplified through the enactment of the VCAA.  
The responsibility that the evidentiary record be developed 
to its fullest possible is not, however, unilateral.   As 
noted above, the veteran must cooperate in this development, 
and his failure to cooperate may precipitate action adverse 
to the interests of his claim.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, the Board believes that any due process concerns 
have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran was fully apprised by the RO of the consequences 
of his failure to respond to VA's requests for additional 
information.  See, in particular, the March 25, 2004 letter 
from the RO to the veteran.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran has abandoned his claim.  

In light of the abandonment of this appeal, there remains no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 2002), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to these issues and, 
therefore, the claims are dismissed.

For reasons explained above, the Board is not addressing the 
merits of the underlying claims.  The Board intimates no 
opinion, factual or legal, as to the outcome of any 
subsequent claim which is duly presented and perfected by the 
veteran.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for a psychiatric condition 
is deemed to be abandoned and is dismissed. 

The request to reopen the previously denied claim of 
entitlement to service connection of PTSD is deemed to be 
abandoned and is dismissed. 

The claim of entitlement to service connection of seizure 
condition is deemed to be abandoned and is dismissed. 

The claim of entitlement to service connection of a 
cerebrovascular accident is  deemed to be abandoned and is 
dismissed.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


